department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list legend taxpayer a individual b plan x amount amount amount company c financial advisor d law firm e company f dear page this is in response to your request dated date as supplemented by correspondence dated december april29 and may from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she as an alternate_payee received a distribution from plan x totaling amount taxpayer a represents that she timely rolled over amount of amount but did not roll over amount of amount which was withheld for federal_income_tax taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to taxpayer a's lack of funds and taxpayer a's physical and mental condition which impaired her ability to handle financial matters taxpayer a further represents that amount has been withheld for federal_income_tax purposes taxpayer a represents that pursuant to a qualified_domestic_relations_order qdro under the retirement equity act she was an alternate_payee assigned monies from her ex-spouse individual b's account in plan x prior to the plan x distribution taxpayer a received two letters from company c addressing plan x's pre distribution 60-day direct_rollover election_period and withholding on distributions taxpayer a received a letter dated april15 from company c providing her days until date to make and submit an affirmative distribution election with respect to her qdro monies in plan x the letter and distribution election form allowed taxpayer a to elect a lump sum distribution or a direct_rollover into a qualified_individual retirement account ira or tax-qualified plan the letter explained that an automatic lump sum distribution with percent withholding would be made if she failed to return the election form by the due_date the letter included a tax information document entitled your rollover options which explained that if a direct_rollover is not done an indirect rollover of the full distribution can be done within days after receipt of the payment the document further noted that in an indirect rollover due to the withholding requirements an individual wishing to roll over the full amount must use other funds to make up for the amount withheld taxpayer a represents that she failed to open the letter and failed to return the election form due to her documented severe physical and mental condition which impaired her ability to manage her financial affairs taxpayer a received a second letter from company c sent on date notifying her that the automatic plan x distribution would be made although taxpayer a opened this letter taxpayer a represents that she failed to understand the significance of its contents due to her worsening physical and mental condition taxpayer a then received the date distribution of amount from plan x a portion of the distribution was paid to her in the form of a distribution check dated date in the amount of amount amount was withheld for federal income taxes page taxpayer a's father helped taxpayer a hire a financial planning firm financial advisor to address what to do with the distribution check on date taxpayer a and her father met with financial advisor d and left the check and the letters from company c for review by financial advisor d on date after reviewing the check and letters financial advisor d explained to taxpayer a that company c's letters included information about the date election deadline and that since taxpayer a did not respond by the deadline she received the automatic distribution with withholding to address the situation taxpayer a completed an ira account application at financial advisor d to open a traditional rollover ira with company f and gave her consent for financial advisor to contact an attorney on her behalf on date taxpayer a retained the services of law firm e to assist her with filing her request for a private_letter_ruling at the suggestion of financial advisor d taxpayer a represents that on date financial advisor d cashed the date distribution check for amount and within the 60-day rollover period deposited it into taxpayer a's new ira taxpayer a did not deposit amount into the ira because she did not have access to funds to replace the withheld amounts taxpayer a represents that she now has amount available to deposit into an ira based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 page4 sec_3405 of the code provides that the payor of an eligible_rollover_distribution shall withhold from the distribution an amount equal to percent of the distribution unless the distributee elects under sec_401 a a to have the distribution paid directly to an eligible_retirement_plan sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the income_tax regulations regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_1_402_c_-2 q a-12 of the regulations provides that the eligible_rollover_distribution rules apply to distributions to a spousal distributee such as a former spouse who is an alternate_payee under a qualified_domestic_relations_order sec_1_402_c_-2 q a-11 of the regulations provides that because the amount withheld as income_tax under sec_3405 of the code is considered an amount distributed under sec_402 of the code an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the 60-day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee if all or any portion of an amount equal to the amount withheld is not contributed as a rollover it is included in the employee's gross_income to the extent required under sec_402 and also may be subject_to the percent additional income_tax under sec_72 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitahzation incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that she did not roll over amount because she did not have the funds available during the 60-day rollover period however taxpayer a also asserts that although she was able to roll over amount within the 60-day rollover period her severe mental and physical condition prevented her from electing a direct_rollover prior to the 60-day rollover period taxpayer a asserts that but for her severe mental and physical condition she would have made a direct_rollover and would have had the funds available to rollover the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount page was mainly due to her severe mental and physical condition which prevented her from returning her withholding election form therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a ira another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact id at se t ep ra t1 please address all correspondence to sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
